
	

113 HRES 32 IH: Expressing support for the designation of the Friday after Thanksgiving as the National Day of Recognition for Veterans’ Families.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Mulvaney
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing support for the designation of
		  the Friday after Thanksgiving as the National Day of Recognition for Veterans’
		  Families.
	
	
		Whereas more than 2,250,000 people currently serve as
			 members of the United States Armed Forces;
		Whereas veterans and current members of the Armed Forces
			 have been separated from loved ones because of military orders, deployment in
			 support of overseas operations, and other military missions carried out by the
			 Armed Forces;
		Whereas these loved ones are recognized as
			 Homefront Veterans who provide vital support and help to make
			 service in the Armed Forces possible;
		Whereas Homefront Veterans keep households running,
			 maintain the home, care for children, pay the bills, and make ends meet while
			 members serve in the Armed Forces;
		Whereas the families of veterans and members of the Armed
			 Forces make important and significant sacrifices for the United States and
			 contribute to the benefits of freedom all Americans enjoy;
		Whereas the establishment of a national day of recognition
			 is an appropriate way to honor the sacrifices made by spouses, parents,
			 children and all other family of members of the Armed Forces; and
		Whereas the day after Thanksgiving would be an appropriate
			 date to establish as the National Day of Recognition for Veterans’
			 Families: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of the National Day of Recognition for Veterans’ Families;
			(2)honors and
			 recognizes the contributions made by families of members of the Armed Forces;
			 and
			(3)encourages the
			 people of the United States to observe the National Day of Recognition for
			 Veterans’ Families to promote awareness of the contributions of families of
			 members of the Armed Forces and veterans.
			
